Exhibit 10.3

AMENDMENT NO. 3 TO THE

EMPLOYMENT AGREEMENT BETWEEN

THE CHUBB CORPORATION AND JOHN D. FINNEGAN

Pursuant to resolutions adopted by the Board of Directors on February 23, 2012,
the employment agreement between The Chubb Corporation and John D. Finnegan,
dated January 21, 2003, as amended December 1, 2003 and as further amended
September 4, 2008 (the “Agreement”), is hereby amended as follows:

1. Effective as of the date hereof, the last sentence of the flush paragraph
immediately following Section 5(a)(v) is hereby replaced in its entirety by the
following:

“Notwithstanding anything herein to the contrary, except with respect to
payments and benefits under Sections 5(a)(i)(A)(1), 5(a)(i)(A)(2) and 5(a)(v),
no portion of the payments and benefits to be paid or provided under this
Section 5(a) shall be paid or provided unless, on or prior to the 30th day
following the Date of Termination, the Executive timely executes a release
substantially in the form attached hereto as Exhibit D (which release shall be
delivered by the Company to the Executive within two days after the Date of
Termination) and such release shall not have been revoked by the Executive prior
to the expiration of the period (if any) during which any portion of such
release is revocable under applicable law.”

2. All other provisions of the Agreement shall remain unchanged and in full
force and effect.

IN WITNESS WHEREOF, the undersigned have caused this amendment to be duly
executed as of the dates written below.

 

THE CHUBB CORPORATION      JOHN D. FINNEGAN By:   

/s/ W. Andrew Macan

    

/s/ John D. Finnegan

   Name: W. Andrew Macan            Title: Vice President, Corporate Counsel and
Secretary         Date:    February 27, 2012      Date:    February 27, 2012